NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TIMOTHY O. HOLMES,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dan,t-Appellee.
2010-5119
Appeal from the United States Court of Federa1
Claims in case no. 09-CV-208, Chief Judge Einily C.
HeWitt.
ON MOTION
ORDER
The United. States moves for a 7-day extension of
tin1e, until October 2(}, 2010, within which to file its b1'ief.
Up0n consideration thereof, '
IT IS ORDERED THATZ
The motion is granted

HOLMES V. US
001 182o1n
cc: James Y. Bo1and, Esq.
2
FoR THE COURT
/s/ J an Ho1'bal}[
Date Jan Horba1y
C1e1'k
Richard P. Schroeder, Esq. F"_ED
U.S. COURT 0F APPEALS FOR
S21 ms FEnERALclRcun
0CT` 1_ 8 2010
JAN HORBALY
CLERK